HOUGH, District Judge.
With the cases holding, or seeming to hold, that anything more than a fair preponderance of creditable testimony is necessary to require the court to deny a discharge, I do not agree. In my judgment the law is properly stated in Re Leslie, 9 Am. Bankr. Rep. 561, 119 Fed. 406, viz., that it is not necessary to *590establish concealment of assets beyond a reasonable doubt, but by a fair preponderance of creditable testimon3r only. Viewed in this light, the referee’s report is entirely satisfactory. The testimony against the bankrupt was clear and direct. It may be admitted that it came from interested witnesses; but there are no more interested witnesses than the bankrupt and his wife. Their testimony in opposition is both shuffling and evasive, and that of the bankrupt can even from the printed page be seen to have been contemptuous.
The report is confirmed, and discharge denied.